UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 25, 2013 Assisted Living Concepts, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 001-13498 93-1148702 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Willy Road, Menomonee Falls, Wisconsin 53051 (Address of Principal Executive Offices) (Zip Code) (262) 257-8888 (Registrant’s Telephone Number, including Area Code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.
